
	
		II
		112th CONGRESS
		1st Session
		S. 1367
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2011
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit
		  information sharing with respect to prison inmate information, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prisoner Fraud Reduction Act of
			 2011.
		2.Requirement for
			 prisons located in U.S. to provide information to IRS
			(a)In
			 generalNot later than December 1, 2011, and annually thereafter,
			 the Director of the Federal Bureau of Prisons and the head of each State prison
			 system located in the United States shall provide to the Commissioner of the
			 Internal Revenue Service, in electronic format and in a manner to be determined
			 by such Commissioner, the following information with respect to each inmate
			 incarcerated within such prison system for any portion of the 3-calendar-year
			 period ending with November 15 of the year of the report—
				(1)first, middle,
			 and last name;
				(2)date of
			 birth;
				(3)institution of
			 current incarceration or, for released inmates, most recent
			 incarceration;
				(4)prison-assigned
			 inmate number;
				(5)the date of
			 incarceration;
				(6)date of release
			 or anticipated date of release;
				(7)date of work
			 release, if any;
				(8)taxpayer
			 identification number;
				(9)last known
			 address; and
				(10)such additional
			 information as such Commissioner may request.
				(b)FormatNot
			 later than 180 days after the date of the enactment of this Act, the
			 Commissioner of the Internal Revenue Service shall determine and publish in the
			 Federal Register the specifications for the electronic format of the
			 information described in subsection (a).
			(c)Notification to
			 Federal Bureau of Prisons and State agenciesNot later than July
			 1, 2012, and annually thereafter, the Commissioner of the Internal Revenue
			 Service shall notify the Director of the Federal Bureau of Prisons and the head
			 of each State prison system of any individuals believed to be incarcerated in
			 the jurisdiction of each such person who the Commissioner has determined may
			 have filed or facilitated the filing of a false or fraudulent Federal tax
			 return. Such notification shall identify each such incarcerated individual by
			 name, taxpayer identification number, Federal or State prison system
			 identifucation number (if known to the Commissioner), and any other available
			 identifying information, and shall provide a description of the false or
			 fraudulent filing.
			3.Extension of
			 disclosure authority with respect to prison officialsParagraph (10) of section 6103(k) of the
			 Internal Revenue Code of 1986 is amended by striking subparagraph (D).
		
